Citation Nr: 0033813	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-17 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant 


INTRODUCTION

The veteran served on active duty from October 1954 to 
October 1956. This matter comes on appeal from a decision of 
the Boise VA Regional Office.

Service connection for residuals of a back injury was denied 
by the RO in a February 1995 decision which was not appealed. 
In July 1999, the RO held that new and material evidence had 
not been submitted to reopen the claim. Subsequently, 
however, in January 2000, the RO addressed the issue on 
appeal on its merits, apparently finding that new and 
material evidence had been submitted to reopen the previously 
denied claim. The Board therefore also will consider the 
veteran's claim on its merits.

FINDINGS OF FACT

1.  The veteran and his representative have been notified of 
the evidence necessary to substantiate his pending claim, the 
veteran has been assisted in obtaining all records identified 
as relevant to his pending claim, and the veteran has been 
provided a VA examination which includes a clinical opinion 
regarding the etiology of the current back disability.

2.  The inservice back injury was acute and transitory, 
resolving without chronic disability; the veteran's current 
neck and low back disorders are not competently shown to be 
attributable to an inservice parachute injury or otherwise to 
service, and arthritis and disc disease are first shown to 
have become manifest many years after service and are 
unrelated to any incident of service.


CONCLUSION OF LAW

Residuals of a back injury were not incurred in service, nor 
may arthritis of the back be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107(a) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case 
and supplemental statement of the case, provided to both the 
veteran and his representative, specifically satisfy the 
requirement at § 5103A of the new statute in that they 
clearly notify the veteran and his representative of the 
evidence necessary to substantiate his claim; specifically, 
the need for competent clinical evidence relating current 
back disability to an incident, injury, or disease of active 
service.  Additionally, the Board finds that the duties to 
assist provided under the new statute at § 5103A have also 
been fulfilled in that all evidence and records identified by 
the veteran as plausibly relevant to his pending claim have 
been collected for review and a VA orthopedic examination was 
provided which includes a competent clinical opinion 
regarding the etiology of the veteran's back disability.  No 
further assistance is necessary to comply with the 
requirements of this new legislation or any other applicable 
rules or regulations regarding the development of the pending 
claim.


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303. Where a veteran served continuously for a 
period of ninety days or more during a period of war and 
certain chronic diseases (including arthritis) become 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. 3.303(b) 
(1999).  This rule does not mean that any manifestation in 
service will permit service connection.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).


Analysis

The veteran essentially contends, as he testified at a 
personal hearing at the RO in November 1999, that his current 
neck and low back disability, degenerative joint and disc 
disease, developed as a consequence of an injury he sustained 
in a parachute jump during service. His recollection of an 
inservice injury is confirmed by a service medical record 
which shows that in May 1956 he was given wintergreen for 
tenderness of the low back following a back injury the 
preceding week, as well as by statements provided by a 
service comrade. The key question in this case is not whether 
the veteran sustained a back injury in service as he 
remembers, but whether this incident led to the development 
of a chronic neck and low back disability.

A review of the record discloses no diagnosis, treatment or 
other indicia of a back disability until the late 1990s or 
four decades after the veteran's separation from service. In 
November 1999, the veteran was accorded a VA examination. The 
examiner indicated that he agreed with the conclusion reached 
by a neurosurgical consult in July of that year that the 
veteran had degenerative joint disease of the lumbar spine, 
adding it was less likely than not that this condition was 
due to inservice parachute jumps. In an addendum dated in 
December 1999, the VA physician stated that regarding the 
etiology of the veteran's low back condition, including 
degenerative disc disease, it was less likely than not that 
it was caused by the parachute jump 44 years before. He added 
that the service medical record entry of "possible traumatic 
arthritis" referred to the veteran's wrists, not the low 
back, as it took a number of years for this condition to 
develop.

No competent medical evidence to the contrary has been 
submitted. The Court of Appeals for Veterans Claims has made 
clear that a lay party is not competent to provide probative 
evidence as to matters requiring expertise derived from 
specialized medical knowledge, skill, expertise, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1994).  Consequently, while the veteran is competent to 
provide evidentiary assertions, including testimony regarding 
the inservice incident and the problems he has had with his 
low back, he is not competent to relate his current neck and 
low back disability to the parachute jump during service. 
This medical conclusion involves a matter of medical 
expertise, and thus a lay parties such as the veteran is not 
competent to provide evidence on this point.  Espiritu, 
supra. Accordingly, in the absence of evidence of a chronic 
neck and low back disability in service or arthritis of the 
back within one year thereafter, or of competent medical 
evidence of a relationship between the inservice parachute 
jump and the current neck and low back condition, service 
connection is not in order. The evidence is not so evenly 
balanced that there is doubt as to any material issue. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107(a); 38 C.F.R. §§ 3.303, 3.307, 3.309; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


ORDER

Service connection for residuals of a back injury is denied.




		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals



 

